DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 3, it appears that the term “couple” should be changed to –coupled—, and in lines 3, 4, and 7, it appears that the term “indictor” should be changed to –indicator--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 9, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In the first two lines of claim 2, the exact meaning of the phrase “is configured for to discriminate” is not clearly understood.
	There is no clear antecedent basis for “the subsurface power cabling use”, as recited in the last line of claim 3, or “the signal module” as recited in the first line of claim 25.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7-28, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (US-8,708,382) in view of Olsson et al. (US-7,741,848).
 	Hernandez shows an EMF detecting safety shovel comprising a handle (5), a blade (6) at a working end of the handle, and an EMF detecting assembly (8) that includes visual (54) and audio (56) indicators for indicating detection of a subsurface power cable.  While the indicators are disclosed as creating a stronger or louder response indicative of an increase above the preset threshold voltage gradient (see col. 4, lines 52-56), there is no description of the EMF detection circuitry having a level sensor configured for differentiating between low and high voltages of subsurface power cables.
 	The patent to Olsson et al. discloses a portable device for detecting the location and strength of subsurface power cables.  Antennas (106, 108) mounted on the shaft (110) of the device are used in combination with an amplifier (146), an ADC (150), a digital signal processor (162) with memory (164), a bandpass filter arrangement (col. 16, line 32+), and a user interface (174).  A user of the device can ascertain from the information depicted on the interface shown in the examples of Figs. 2B and 4-7C whether the detected power cable was generating a low or high voltage.
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the Hernandez EMF detecting assembly with a means for indicating the voltage of the detected subsurface cable including antennas, amplifier, ADC, processor, bandpass filter, and user interface, as taught by Olsson et al., so that a user could more easily ascertain the type of cable detected.
 	Regarding claims 2, 4,and 12, it would have been an obvious choice of design to set the range of voltage discrimination, detection distance, or frequency phase within a range that a user would routinely encounter when utilizing the Hernandez shovel its standard operation.  
 	In regard to claims 7 and 8, Hernandez discloses that its handle (5) could be manufactured from a non-conductive material such as fiberglass (see col. 3, lines 54-56).
 	Regarding claims 17-26, it would have been obvious to include any common modules for the computer processor of the resulting device suggested above as is well known in the art.
 	In regard to claim 27, the user interface could obviously include a keypad, similar to that (182) disclosed in the Olsson et al. patent, for selectively configuring operational settings.

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 130.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 119.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: In paragraph [19], the three occurrences of the term “indictor” should be changed to –indicator--.  In paragraph [70], line 3, the reference number “110” should be changed to –111--.  In paragraph [72], lines 1 and 3, the numbers “109” should be changed to –105--.  
Appropriate correction is required.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. British patent GB 2554891 shows a safety shovel comprising an antenna and indicators for warning a user about the location of buried power lines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
11/30/2022